Flavio Silva 27/10/2011 - 17:06 DELOITTE TOUCHE TOHMATSU #00021692 2011-3077 GOL Linhas Aéreas Inteligentes S.A. Consent of Independent Registered Public Accounting Firm Deloitte Touche Tohmatsu Auditores Independentes Deloitte Touche Tohmatsu Rua José Guerra, 12704719-030 - São Paulo - SPBrasil Tel.: +55 (11) 5186-1000Fax: +55 (11) 5181-2911www.deloitte.com.br CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Gol Linhas Aéreas Inteligentes S.A. São Paulo - SP We consent to the incorporation by reference in the Registration Statement No. 333-178791 on FormF-3, dated December 29, 2011, of our report dated April 9, 2012, relating to the financial statements and internal control over financial reporting, appearing in the Annual Report on Form 20-F of Gol Linhas Aéreas Inteligentes S.A. and subsidiaries for the year ended December 31, 2011 and to the reference to us under the headings "Experts" in such Registration Statement. DELOITTE TOUCHE TOHMATSU Auditores Independentes São Paulo, BrazilApril 11, 2012
